Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1, 6 and 7, the present invention from the present application discloses an information processing and method in which “ acquisition requesting for making, in a state where information about the editable tab has been registered in the image forming device by an administrator, an acquisition request for information about the registered editable tab from the printer driver to the image forming device; receiving for receiving the information about the registered editable tab transmitted by the image forming device in response to the acquisition request; and reflecting for causing the received information about the editable tab to be reflected in an editable tab of the printer driver” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Harada et al. (US P. No.2010/0199210) and Sueoka et al. (US P. No.2010/0199209), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Pu et al. (US P. No. 2013/0332311) discloses the category listing when it is in an editable state. Items can be moved when a selection and drag action is received, with respect to an item, on icon. The category listing includes two primary sections, "main categories", and "all categories". The categories placed into the main categories section are those categories that correspond with the categories displayed in the category tabs bar as one of categories. The three categories in the "main categories" section are "games," "news," and "business," and they correspond to the categories displayed as the editable tabs.
Sueoka et al. (US P. No.2010/0199209) discloses the printing function setting section provides a screen (GUI) where a user can set desired printing conditions. On a screen displayed by the printer driver of this embodiment, a fixed tab and a editable tab are displayed so as to be selectable by a user. The fixed tab holds fixed items, and the display positions of the items are fixed. In the editable tab having items, the items can be edited, and the displayed positions of the items are editable. When the editable tab is selected by a user, a screen (a screen of the editable tab) related to the editable tab is displayed, and when the fixed tab is selected by a user, a screen (a screen of the fixed tab) related with the fixed tab is displayed. The information set on these screens is transferred to the print data producing section
Harada et al. (US P. No.2010/0199210) discloses the editable tab selectably displayed as well as the fixed tabs is selected by the user, whereby an editable tab screen is created and displayed using the display item information on which item should be displayed on the editable tab screen, the display position information on the position of the item to be displayed on the editable tab screen, and the item information of item included in the fixed tab

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 16, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672